Case.net: 2046-CC00188 - Docket Entries                                                                                           Page 1 of 1

                                                                                                                               EXHIBIT A




                                                                                       Search for Cases by: Select Search Method...         
Judicial Links    | eFiling   | Help      | Contact Us | Print                                     GrantedPublicAccess Logoff DKSHARPAT1
                  2046-CC00188 - ROSETTA T HUTTER V WYNDAM VACATION RESORTS
                                           INC (E-CASE)


                              This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:                                          Display Options:
Click here to Respond to Selected Documents
                                                                                       Descending
                                                                                                                           All Entries      
                                                                                       Ascending


08/31/2020         Corporation Served
                   Document ID - 20-SMCC-328; Served To - WYNDAM VACATION RESORTS INC; Server - ST. LOUIS
                   COUNTY SHERIFF'S DEPT.; Served Date - 25-AUG-20; Served Time - 08:30:00; Service Type - Sheriff
                   Department; Reason Description - Served
                     Associated Entries: 08/12/2020 - Summons Issued-Circuit
                   Notice of Service
                   Notice of Service 20-SMCC-328; Electronic Filing Certificate of Service.-tm

08/12/2020         Summons Issued-Circuit
                   Document ID: 20-SMCC-328, for WYNDAM VACATION RESORTS INC.
                     Associated Entries: 08/31/2020 - Corporation Served

08/11/2020         Filing Info Sheet eFiling
                       Filed By: JOSEPH M. BACKER
                   Pet Filed in Circuit Ct
                   Plaintiffs Petition for Declaratory Judgment and for Damages; Exhibit A- Plaintiffs contract with
                   Wyndham; Exhibit B- Judge Harpools Federal Court Order; Exhibit C- AAA Arbitration Letter.-tm
                      On Behalf Of: ROSETTA HUTTER
                   Judge Assigned
Case.net Version 5.14.0.18                                   Return to Top of Page                                         Released 09/01/2020




                 Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 1 of 68

https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                            9/22/2020
Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   Wyndham Vacation Resorts, Inc.                                                                                                    08/26/2020
                   Ryan Morettini Vice President - Litigation
                   Wyndham Worldwide Corporation
                   6277 Sea Harbor Drive
                   Orlando FL 32821



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                          Item: 2020-1248
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             Wyndham Vacation Resorts, Inc.

 2.                          Title of Action:            Rosetta Hunter vs. Wyndham Vacation Resorts, Inc.

 3.                Document(s) Served:                   Summons in Civil Case
                                                         Petition for Declaratory Judgment and for Damages
                                                         Exhibits

 4.                           Court/Agency:              Taney County 46th Judicial Circuit Court

 5.                            State Served:             Missouri

 6.                           Case Number:               2020-CC00188

 7.                               Case Type:             Fraud

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Tuesday 08/25/2020

 10.                          Date to Client:            Wednesday 08/26/2020

 11.         # Days When Answer Due:                     30                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                    Thursday 09/24/2020                    Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Joseph M. Backer
               (Name, City, State, and Phone Number)
                                                         Independence, MO
                                                         816-283-8500

 13.              Shipped To Client By:                  Regular Mail and Email with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             261

 16.                                      Notes:

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com




                               Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 2 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 3 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 4 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 5 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 6 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 7 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 8 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 9 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 10 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 11 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 12 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 13 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 14 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 15 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 16 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 17 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 18 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 19 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 20 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 21 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 22 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 23 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 24 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 25 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 26 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 27 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 28 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 29 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 30 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 31 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 32 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 33 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 34 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 35 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 36 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 37 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 38 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 39 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 40 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 41 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 42 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 43 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 44 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 45 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 46 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 47 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 48 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 49 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 50 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 51 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 52 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 53 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 54 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 55 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 56 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 57 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 58 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 59 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 60 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 61 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 62 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 63 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 64 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 65 of 68
Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 66 of 68
                                                                   Electronically Filed - Taney - August 31, 2020 - 11:03 AM




Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 67 of 68
                                                                   Electronically Filed - Taney - August 31, 2020 - 11:03 AM




Case 6:20-cv-03296-MDH Document 1-1 Filed 09/24/20 Page 68 of 68
